Motion to dismiss appeal granted. Memorandum: No appeal lies from an order entered on consent (see, Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652), and any motion to set aside or vacate such order must be addressed to the court that entered the order (see, Matter of Tina G., 231 AD2d 966). To the extent that respondent consented to the terms and conditions of the dispositional order and the order of protection, he is not an aggrieved party entitled to appeal. Moreover, respondent is precluded from challenging the findings of abuse and neglect that were entered in accordance with our decision on the prior appeal. An appeal may not be taken to this Court from its own order (see, CPLR 5501 [c]; 5701, 5702, 5703).
Present — Pine, J. P., Lawton, Wisner, Callahan and Balio, JJ.